DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al (Pub. No: US 20200228968 A1) in view of Velev et al (Pub. No: US 20200120589 A1).
Regarding claims 1, 7, Bernardos et al, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), the network entity comprising: processing (processor 118: the processor is configured to access a non-3rd Generation 
each slice support area comprises at least one cell, and all cells of a given slice support area support the same network slices.
On the other hand, Velev et al, from the same field of endeavor, discloses a mobile core network that includes several network functions and multiple network slices. The mobile core network 130 includes at least one access and mobility management function 135, at least one session management function 140, and at least one network slice selection function. The NSSF 150 selects a proper network slice 155 for a particular UE connection. This mobile core network 130 may include multiple network slice instances of the same network slice type (paragraph 0035, 0037). The AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI in the NAS Registration Accept message to the UE 205. The AMF 135 may determine the need to send the additional indication for the use of Allowed S-NSSAI. The network determines the set of the Allowed S-NSSAIs based on the full set of the Requested S-NSSAIs and the subscribed S-NSSAIs (paragraph 0076, 0086, 0093). Furthermore, the UE 205 sends a NAS Registration Request message and receives a NAS Registration Accept message. In addition, the processor 405 identifies the second set of parameters to be used by the remote unit in the mobile communication network by sending a query to a network slice selection function in response to receiving a registration request from the remote unit. The processor 405 may receive, from the NSSF, a mapping of network slice selection parameters to network slice instances (paragraph 0076. 0085, 0088). Note that the topological area can be expressed in means of Tracking Area or list of Tracking Areas, or cell or list of cells. A TAI list comprises the TAI of each Tracking Area comprised in the registration area (paragraph 0044, 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
	Regarding claim 2, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), wherein the processing circuitry is further configured to: allocate, to the UE, the registration area for the registration of UE with the communication network (a RAN may select a PLMN (AMF) and a Registration Area that may be capable of fulfilling network slicing requests from a WTRU, based on knowledge from the RAN about multiple subscriptions of the WTRU; paragraph 0081), and transmit, to the UE, additional slice support information for all or a part of the slice support areas of the registration area (paragraph 0071-0073).
	 Regarding claim 3, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), wherein the processing circuitry is configured to: transmit the additional slice support information and registration area information in a message to the UE, the registration area information indicating the at least one 
	Regarding claim 4, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), wherein the processing circuitry is configured to : transmit the slice support information in a Non-Access Stratum; message over a signalling interface defined between the network entity and the UE (paragraph 0016, 0076).
	Regarding claim 5, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), wherein the processing circuitry is configured to : transmit the slice support information to  the UE during a procedure of registration of the UE with the communication network (paragraph 0082, 0091). 
	Regarding claim 6, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), wherein the processing circuitry is configured to : transmit the slice support information to the UE during a UE configuration update procedure, the UE configuration update procedure being used by  the network entity to 
	Regarding claim 8, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), wherein each respective slice support area is a respective Tracking Area and is identified by a respective Tracking Area identity (support of network slicing; Registration Areas (a set of Tracking Areas where one or more WTRUs may be registered) may be assigned and distinct, as between 3GPP and Non-3GPP access; NSSAIs may be Registration Area specific; paragraph 0076);  wherein a TAI list comprises the respective TAI of each respective TA comprised in the registration area, and wherein the processing circuitry is further configured to: associate, with each respective TAI in the TAI  list a respective S-NSSAI list comprising the S-NSSAI of at least one network slice supported or not supported by the TA identified by the respective  TAI (selection of a set of network slice; a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068),  transmit to the UE, the TAI list and the respective S-NSSAI list associated with each TAI of the TAI list (a WTRU may be configured to request and receive network slicing advertisement information; a WTRU may provide a requested NSSAI to a network ; furthermore, an N3IWF may provide a list of Available S-NSSAI on a per Registration Area basis; paragraph 0071-0073, 0082, 0091; paragraph 0106-0109).

	Regarding claim 10, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency), wherein the processing circuitry is further configured to : select, for the registration of the user equipment with the communication network, the at least one respective slice support area comprised in the registration  area , the at least one respective slice support area being selected based on a state and/or a profile and/or a capability of the UE (a RAN may select a PLMN (AMF) and a Registration Area that may be capable of fulfilling network slicing requests from a WTRU, based on knowledge from the RAN about multiple subscriptions of the WTRU; paragraph 0081).

	Regarding claim 12, Bernardos et al as modified, discloses a network entity (fig. 1D, fig. 2) for controlling the use, by a user equipment (UE 102a-UE 102c), of network slices of a communication network (network slicing advertisement about network slices) including a plurality of slice support areas (registration areas; network slices may be established for different use cases such as services relying on ultra-reliable low latency),  wherein the network entity implements an Access and Mobility Management function (paragraph 0068, 0060).
	Regarding claim 13, Bernardos et al, discloses a user equipment (UE 102a-UE 102c) for using network slices (network slicing advertisement about network slices) of a 
each slice support area comprises at least one cell, and all cells of a given slice support area support the same network slices.
On the other hand, Velev et al, from the same field of endeavor, discloses a mobile core network that includes several network functions and multiple network slices. The mobile core network 130 includes at least one access and mobility management function 135, at least one session management function 140, and at least one network slice selection function. The NSSF 150 selects a proper network slice 155 for a particular UE connection. This mobile core network 130 may include multiple network slice instances of the same network slice type (paragraph 0035, 0037). The AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI in the NAS Registration Accept message to the UE 205. The AMF 135 may determine the need to send the additional indication for the use of Allowed S-NSSAI. The network determines the set of the Allowed S-NSSAIs based on the full set of the Requested S-NSSAIs and the subscribed S-NSSAIs (paragraph 0076, 0086, 0093). Furthermore, the UE 205 sends a NAS Registration Request message and receives a NAS Registration Accept message. In addition, the processor 405 identifies the second set of parameters to be used by the remote unit in the mobile communication network by sending a query to a network slice selection function in response to receiving a registration request from the remote unit. The processor 405 may receive, from the NSSF, a mapping of network slice selection parameters to network slice instances (paragraph 0076. 0085, 0088). Note that the topological area can be expressed in means of Tracking Area or list of Tracking Areas, or cell or list of cells. A TAI list comprises the TAI of each Tracking Area comprised in the registration area (paragraph 0044, 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
	Regarding claim 14, Bernardos et al, discloses a user equipment (UE 102a-UE 102c) for using network slices (network slicing advertisement about network slices) of a communication network (fig. 1D, fig. 2), wherein the UE is configured to: transmit 
a service request to the communication network for a service corresponding to a network slice indicated by the received slice support information (a network slice in a 3rd Generation Partnership Project network may be identified with a Single Network Slice Selection Assistance information; in addition, an S-NSSAI may comprise a Slice/Service type, which may refer to expected Network Slice behavior ; paragraph 0068). 
	Regarding claim 15, Bernardos et al, discloses a method (fig. 1D, fig. 2) for using, by a user equipment (UE 102a-UE 102c), network network slices (network slicing advertisement about network slices) of a communication network, the communication network including  a plurality of slice support areas (network slices may be established for different use cases such as services relying on ultra-reliable low latency), the method comprising: receiving (receive a message ;the WTRUs 102a, 102b, 102c, 102d, any of which may be referred to as a “station” and may be configured to transmit and receive wireless signals and may include a user equipment, a mobile station, a fixed or mobile subscriber unit, a subscription-based unit, a cellular telephone, a personal digital assistant, a smartphone ; in addition, the base station 114a and the base station 114b may be configured to transmit and receive wireless signals on one or more carrier frequencies, which may be referred to as a cell ; paragraph 0014, 0016), from the communication network slice support information (the AMF 182a, 182b may be responsible for authenticating 
However, Bernardos et al, does not specifically teach that each slice support area comprises at least one cell, and all cells of a given slice support area support the same network slices.
On the other hand, Velev et al, from the same field of endeavor, discloses a mobile core network that includes several network functions and multiple network slices. The mobile core network 130 includes at least one access and mobility management function 135, at least one session management function 140, and at least one network slice selection function. The NSSF 150 selects a proper network slice 155 for a particular UE connection. This mobile core network 130 may include multiple network slice instances of the same network slice type (paragraph 0035, 0037). The AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI in the NAS Registration Accept message to the UE 205. The AMF 135 may determine the need to send the additional indication for the use of Allowed S-NSSAI. The network determines the set of the Allowed S-NSSAIs based on the full set of the Requested S-NSSAIs 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641